             Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID O’KANE,
                           Plaintiff,
                    -against-
                                                                     20-CV-2148 (LLS)
NEW YORK STATE DEPARTMENT OF
CORRECTIONAL SERVICE; THE LEGAL                                     ORDER TO AMEND
AID SOCIETY; RICHARD DeSLOM; JANE
DOE, Parole Officer,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

        Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that the

New York State Department of Corrections and Community Supervision unlawfully held him

beyond his maximum release date. By order dated May 14, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
           Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 2 of 20




                                        BACKGROUND

       Named as Defendants in this complaint are the “New York State Department of

Correctional Service,” 1 the Legal Aid Society, Richard Deslom, a “counselor of sentence &

review” in Albany, New York, and Jane Doe, a “parole counselor” at Upstate Correctional

Facility in Malone, New York. Plaintiff alleges that his prison sentences were imposed to run

concurrently, but the New York State Department of Corrections and Community Supervision

(DOCCS) “unlawfully altered” the commitment order so that the sentences instead ran

consecutively. According to Plaintiff, his conditional release date was December 3, 2007, and his

maximum release date was January 4, 2010, but he was not released until March 12, 2015.

       Publicly available records show that in 1994 and 2004, Plaintiff was convicted of drug

charges in New York State Supreme Court, New York County. See People v O’Kane, 224

A.D.2d 182 (1st Dep’t Feb. 1, 1996), lv. denied, 88 N.Y.2d 939 (June 21, 1996); People v.

O’Kane, 55 A.D.3d 315 (1st Dep’t Oct. 2, 2008), lv. denied, 11 N.Y.3d 928 (Jan. 20, 2009). In

2007, Plaintiff simultaneously filed seven civil rights complaints in this Court challenging the

2004 conviction and revocation of parole. Those complaints were consolidated and dismissed.

See O’Kane v. Giovanni, No. 08-CV-266 (KMW) (S.D.N.Y. Jan. 14, 2008) (listing cases and

dismissing claims because defendants were either immune from suit or not state actors, and

because Plaintiff could not seek damages unless the conviction had been overturned or otherwise

invalidated, as required by the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477,

486-87 (1994)).




       1
      The official name of this agency is the New York State Department of Corrections and
Community Supervision (DOCCS).


                                                 2
           Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 3 of 20




       On June 3, 2009, Plaintiff filed in this District a petition under 28 U.S.C. § 2254,

challenging the 2004 conviction. See O’Kane v. Kirkpatrick, No. 09-CV-5167 (HB) (THK),

2011 WL 3918158, at *1 (S.D.N.Y. Aug. 25, 2011) (adopting report and recommendation and

denying petition on the merits). On July 25, 2009, Plaintiff filed a § 2254 petition in the United

States District Court for the Western District of New York challenging the parole delinquency

date set by the Division of Parole following the 2004 conviction. See O’Kane v. Kirkpatrick, No.

09-CV-6400, 2011 WL 2470522, at *1 (W.D.N.Y. June 20, 2011) (denying petition on the

merits). The Western District decision provides the following background information about

Plaintiff’s criminal proceedings and sentencing. 2

       Pro se Petitioner David O’Kane (“Petitioner”) has filed a timely petition for a writ
       of habeas corpus under 28 U.S.C. § 2254 challenging the constitutionality of his
       custody pursuant to a judgment entered March 22, 1994, in New York County
       Supreme Court, convicting him, after a jury trial, of Criminal Sale of a Controlled
       Substance in the Third Degree (N.Y. Penal Law (“Penal Law”) § 220.39) and
       Criminal Possession of a Controlled Substance in the Third Degree (Penal Law
       § 220.16[1] ). Petitioner was sentenced, as a second felony offender, to
       concurrent, indeterminate prison terms of from five to ten years on each count. By
       operation of law, this sentence ran consecutively with the undischarged portion of
       his sentence from an unrelated 1990 conviction. Petitioner is also in state custody
       from two judgments entered on July 8, 2004, in New York County Supreme
       Court, convicting him, upon pleas of guilty, of Criminal Possession of a
       Controlled Substance in the Fourth Degree (Penal Law § 220.09) and Criminal
       Sale of a Controlled Substance in the Fifth Degree (Penal Law § 220.31).
       Petitioner was sentenced, as a second felony offender, to an indeterminate prison
       term of from three to six years on the possession count and a concurrent,
       indeterminate prison term of from two and one-half to five years on the sale
       count. These sentences were ordered to run concurrently with each other, but, by
       operation of law, ran consecutively with the undischarged portion of Petitioner’s
       sentence from his 1994 conviction.

O’Kane, No. 09-CV-6400, 2011 WL 2470522, at *3 (emphasis added).




       2
         That decision also details other challenges Plaintiff filed in the state courts about his
convictions and sentences.


                                                  3
           Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 4 of 20




       Plaintiff further alleges that the Legal Aid Society (LAS) sent him a letter in May 2014,

informing him of his eligibility for resentencing under reforms to New York State’s drug

sentencing laws. Plaintiff was resentenced, but he suggests that LAS was either ineffective or

negligent for not filing a motion for resentencing in 2005, when the law was reformed.

       Finally, Plaintiff claims that in 2014, during his custody at Elmira Correctional Facility, a

weapon was planted in his cell, he was put in punitive segregation, and 12 months were added to

his sentence.

       Plaintiff seeks money damages for each day that he was allegedly unlawfully incarcerated

and housed in punitive segregation. He also seeks documents from Defendants, including all

letters, grievances, and court filings he has submitted over the years in connection with the issues

raised in this complaint.

                                          DISCUSSION

A.     Claims Under 42 U.S.C. § 1983

       Plaintiff filed his complaint under 42 U.S.C. § 1983. To state a claim under § 1983, a

plaintiff must allege both that: (1) a right secured by the Constitution or laws of the United States

was violated, and (2) the right was violated by a person acting under the color of state law, or a

“state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988). 3




       3
         In New York, the statute of limitations for claims under 42 U.S.C. § 1983 is three years.
Owens v. Okure, 488 U.S. 235, 249-50 (1989); Pearl v. City of Long Beach, 296 F.3d 76, 79-80
(2d Cir. 2002). Claims under § 1983 generally accrue when a plaintiff knows or has reason to
know of the injury that is the basis of the claim. Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir.
2013). While not dismissing on this ground, the Court notes that Plaintiff’s § 1983 claims appear
to be untimely.


                                                 4
           Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 5 of 20




               Favorable Termination Rule

       Plaintiff’s complaint suffers from numerous fatal defects. Most significantly, any claim

for money damages for Plaintiff’s conviction and incarceration would be necessarily inconsistent

with the favorable termination rule set forth in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). 4

Under that doctrine, when success on a plaintiff’s civil rights claim would “necessarily imply the

invalidity of his conviction or sentence,” the plaintiff cannot proceed with the civil rights action

unless the conviction or sentence has been invalidated. Id. at 487; Wilkinson v. Dotson, 544 U.S.

74, 81-82 (2005) (holding that a “prisoner’s § 1983 action is barred . . . if success in that action

would necessarily demonstrate the invalidity of confinement”) (italics in original).

       Here, success on Plaintiff’s section 1983 claim seeking damages on the ground that he

was incarcerated beyond his maximum release date and that his sentences were unlawfully

“altered.” But Plaintiff fails to allege, and public records do not show, that any of his convictions

or sentences were overturned or otherwise invalidated. Because Plaintiff’s damages claim would

necessarily be inconsistent with his convictions and sentencing, he does not state a claim on

which relief may be granted. See, e.g., DiBlasio v. City of New York, 102 F. 3d 654, 656-59 (2d

Cir. 1996) (a Heck dismissal is a dismissal for failure to state a claim).

               Damages Claims Against the Named Defendants

                   DOCCS

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).



       4
          Plaintiff should already be familiar with Heck’s favorable termination rule, because his
prior civil rights complaints were dismissed in part on Heck grounds. See O’Kane v. Giovanni,
No. 08-CV-266 (KMW) (S.D.N.Y. Jan. 14, 2008).


                                                  5
           Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 6 of 20




“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has

not waived its Eleventh Amendment immunity to suit in federal court, and Congress did not

abrogate the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate

Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977).

       Plaintiff’s § 1983 claims for damages against DOCCS, which is an agency of the State of

New York, are therefore barred by the Eleventh Amendment and are dismissed.

                   Richard Deslom and Jane Doe

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendants’ direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable under § 1983

solely because that defendant employs or supervises a person who violated the plaintiff’s rights.

See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may not be held liable

for the unconstitutional conduct of their subordinates under a theory of respondeat superior.”).

An individual defendant can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 5



       5
       “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)]
may have heightened the requirements for showing a supervisor’s personal involvement with


                                                  6
           Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 7 of 20




       Moreover, where a plaintiff names a defendant in the caption of the complaint, but the

body of the complaint contains no substantive allegations against the defendant, dismissal of the

complaint as to that defendant is appropriate. See Iwachiw v. New York State Dept. of Motor

Vehicles, 299 F. Supp. 2d 117, 121 (E.D.N.Y. 2004), aff’d, 396 F.3d 525 (2d Cir. 2005); Dove v.

Fordham Univ., 56 F. Supp. 2d 330, 335 (S.D.N.Y. 1999) (“[W]here the complaint names a

defendant in the caption but contains no allegations indicating exactly how the defendant

violated the law or injured the plaintiff, a motion to dismiss the complaint in regard to that

defendant should be granted”) (citations omitted)).

       Plaintiff does not allege any facts showing how Defendants Deslom or Doe were

personally involved in the events underlying his claims. 6 In fact, Plaintiff names Deslom and

Doe as defendants, but he does not mention them in the complaint at all. Plaintiff’s claims

against Deslom and Doe are therefore dismissed for failure to state a claim on which relief may

be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

                   Legal Aid Society

       A claim for relief under § 1983 must allege facts showing that each defendant acted under

the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private



respect to certain constitutional violations,” the Second Circuit has not yet examined that issue.
Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).
       6
          Plaintiff alleges that Richard Deslom resides in Albany, New York, and that Jane Doe
resides in Malone, New York. Venue is not proper in this Court regarding events occurring in
Albany, which is located in Albany County, or Malone which is located in Franklin County.
Albany County and Franklin County fall within the Northern District of New York. See 28
U.S.C. § 112(a). Plaintiff also discusses events that occurred at Elmira Correctional Facility. The
complaint fails to name any defendant who was personally involved in those events, and venue is
not proper in this Court with respect to claims arising at Elmira Correctional Facility. Elmira is
located in Chemung County, within in the Western District of New York. See 28 U.S.C.
§ 112(d). In light of the other deficiencies in Plaintiff’s complaint, the Court declines to transfer
these claims.


                                                  7
          Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 8 of 20




parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723 F.3d

399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S.

288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002)

(“[T]he United States Constitution regulates only the Government, not private parties.”). Absent

special circumstances suggesting concerted action between an attorney and a state representative,

see Nicholas v. Goord, 430 F.3d 652, 656 n.7 (2d Cir. 2005) (citing Adickes v. S.H. Kress & Co.,

398 U.S. 144, 152 (1970)), the representation of a defendant by private counsel in state criminal

proceedings does not constitute the degree of state involvement or interference necessary to

establish a claim under § 1983, regardless of whether that attorney is privately retained, court-

appointed, or employed as a public defender. See Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir.

2004) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 324-25 (1981)); see also Schnabel v.

Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (holding that legal aid organization ordinarily is not a

state actor for purposes of § 1983).

        Here, Plaintiff names the Legal Aid Society as a defendant. But the Legal Aid Society is a

private entity that does not work for any state or other government body; its court-appointment

does not convert its conduct into state action. As it is not a state actor, Plaintiff has not stated a

claim against the Legal Aid Society under § 1983.

B.      State Law Claims

        To establish diversity jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted).


                                                    8
          Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 9 of 20




        Plaintiff indicates in the complaint that he resides in Pennsylvania and that Defendants

reside in New York, suggesting that diversity of citizenship exists, but the complaint does not

establish an amount in controversy, and Plaintiff does not assert any specific state law claims

against Defendants. But the complaint could arguably be construed as alleging legal malpractice

or negligence claims against the Legal Aid Society.

                  Legal Malpractice

        In a diversity action based on attorney malpractice, state substantive law applies. Rubens

v. Mason, 527 F.3d 252, 254 (2d Cir. 2008). To state a claim for legal malpractice under New

York law, a plaintiff must allege: “(1) attorney negligence; (2) which is the proximate cause of a

loss; and (3) actual damages.” Achtman v. Kirby, McInerney & Squire, LLP, 464 F.3d 328, 337

(2d Cir. 2006).

        Plaintiff alleges that the Legal Aid Society wrote to him in 2014 about reforms to New

York sentencing laws that took effect in 2005, and offered to assist him in obtaining a sentence

reduction. As a result of Legal Aid’s efforts, Plaintiff was released in 2015. Plaintiff asserts that

Legal Aid was negligent because it did not communicate with him sooner. But these facts,

without more, do not suggest that the Legal Aid Society was negligent, which is an element of a

legal malpractice claim. Plaintiff fails to allege that the Legal Aid Society was actively

representing him from 2005 through 2014. If Legal Aid was not Plaintiff’s counsel during that

time, it did not owe him a duty. In other words, if there was no attorney-client relationship during

the relevant time period, Legal Aid had no obligation to act on his behalf. Additionally, Plaintiff

fails to assert that he was entitled to any relief prior to 2014.

                  Statute of Limitations

        The statute of limitations for legal malpractice under New York law is three years from

the date of the alleged malpractice, N.Y. Civ. Prac. L. & R. § 214(3); Duran v. Moody, No. 11-


                                                   9
            Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 10 of 20




CV-6155 (LTS) (JLC), 2012 WL 2878088, at *3 (S.D.N.Y. July 12, 2012). Such a claim accrues

when the plaintiff suffers an injury that entitles him to relief. Ackerman v. Price Waterhouse, 84

N.Y.2d 535, 541 (1994).

        The Court may raise sua sponte an affirmative defense that is apparent on the face of the

complaint. See Walters v. Indus. and Commercial Bank of China, Ltd., 651 F.3d 280, 293 (2d

Cir. 2011) (“[D]istrict courts may dismiss an action sua sponte on limitations grounds in certain

circumstances where the facts supporting the statute of limitations defense are set forth in the

papers plaintiff himself submitted.” (internal quotation marks and citation omitted)). Even where

claims are untimely, however, the doctrine of equitable tolling permits a court, “under

compelling circumstances, [to] make narrow exceptions to the statute of limitations in order ‘to

prevent inequity.’” In re U.S. Lines, Inc., 318 F.3d 432, 436 (2d Cir. 2003) (citation omitted).

        The statute of limitations may be equitably tolled, for example, when a defendant

fraudulently conceals from a plaintiff the fact that the plaintiff has a cause of action, or when the

plaintiff is induced by the defendant to forego a lawsuit until the statute of limitations has

expired. See Pearl v. City of Long Beach, 296 F.3d 76, 82-83 (2d Cir. 2002). In addition, New

York law provides that where a person “is under a disability because of . . . insanity at the time

the cause of action accrues,” the applicable statute of limitations will be tolled. N.Y. C.P.L.R.

§ 208; Gardner v. Wansart, No. 05-CV-3351, 2006 WL 2742043, at *5 n.4 (S.D.N.Y. Sept. 25,

2006) (although mental illness is on its own insufficient for equitable tolling purposes, tolling is

appropriate if a plaintiff is insane at the time the cause of action accrues and is “unable to protect

[his] legal rights because of an overall inability to function in society”). 7



        7
         New York also provides by statute for other circumstances in which a limitations period
may be tolled. See, e.g., N.Y. C.P.L.R. § 204(a) (where commencement of an action has been
stayed by court order), id. § 204 (where a dispute has been submitted to arbitration but is

                                                   10
         Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 11 of 20




        Plaintiff’s complaint, filed on March 9, 2020, discusses alleged malpractice arguably

dating to 2015. Assuming that the Legal Aid Society’s actions or omissions resulted in a legally

cognizable injury to Plaintiff, Plaintiff provides no facts suggesting that the applicable

limitations period for his claims should be tolled. Thus, Plaintiff’s claims appear to be time-

barred. If Plaintiff chooses to submit an amended complaint, he should, in addition to asserting

facts giving rise to a legal malpractice claim, provide facts suggesting that his claims are timely

or that tolling of the limitations period is appropriate.

C.      Leave to Amend

        Plaintiff is granted leave to amend his complaint to plead his state law claims. In the

statement of claim, Plaintiff must provide a short and plain statement of the relevant facts

supporting each claim against each defendant named in the amended complaint. Plaintiff is also

directed to provide the addresses for any named defendants. To the greatest extent possible,

Plaintiff’s amended complaint must:

        a) give the names and titles of all relevant persons;

        b) describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

        d) give the location where each relevant event occurred;

        e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

        f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.



ultimately determined to be non-arbitrable), id. § 207(3) (defendant is outside New York at the
time the claim accrues), id. § 208 (plaintiff is disabled by infancy or insanity), id. § 210 (death of
plaintiff or defendant).


                                                  11
         Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 12 of 20




       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his rights; what facts show that his rights were violated; when such violation occurred; where

such violation occurred; and why Plaintiff is entitled to relief. Because Plaintiff’s amended

complaint will completely replace, not supplement, the original complaint, any facts or claims

that Plaintiff wishes to maintain must be included in the amended complaint.

D.     Electronic Submissions

       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.

                                          CONCLUSION

       Plaintiff’s § 1983 claims are dismissed for failure to state a claim on which relief may be

granted and on immunity grounds. See 28 U.S.C. § 1915(e)(2)(B)(ii), (iii). The Court grants

Plaintiff leave to replead to assert any viable state law claims. Plaintiff’s requests for discovery

are denied without prejudice.

       Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-2148 (LLS). An Amended Complaint form is

attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the


                                                 12
          Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 13 of 20




time allowed, and Choose an item. cannot show good cause to excuse such failure, the complaint

will be dismissed for failure to state a claim upon which relief may be granted.

         The Clerk of Court is directed to mail this order to Plaintiff, noting service on the docket.

SO ORDERED.

Dated:     July 7, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                  13
           Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 14 of 20




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 15 of 20




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 16 of 20




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 17 of 20




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 18 of 20




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 19 of 20




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-02148-LLS Document 7 Filed 07/10/20 Page 20 of 20




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
